DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 6/28/2022.
Claim(s) 1-20 is/are pending in this Office Action.
Claim(s) 1, 8, 15 is/are amended.		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim(s) 1-3, 5-6, 8-10, 12-13, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 9,824,453 B1), hereafter referred to as Collins, in view of Clauss et al. (US 10,534,968 B1), hereafter referred to as Cluass, further in view of Nakanishi et al. (US 2020/0300779 A1), hereafter referred to as Nakanishi.
Regarding claims 1, 8, and 15, Collins teaches a device, comprising: 
one or more memories (“memory 115”, Fig. 1); and 
one or more processors (“processor 103”, Fig. 1), communicatively coupled to the one or more memories, wherein the one or more memories comprise a non-transitory computer-readable medium (“program modules may be located in both local and remote computer storage media including non-transitory memory storage devices”, C7, lines 52-53) storing one or more instructions (“instructions”, C6, lines 47-48) for wireless communication, and when executed by the one or more processors (“Software may be stored within memory 115 to provide instructions to processor 103 for enabling device 101 to perform various functions”, C6, lines 47-48), cause the one or more processors to perform a method:
receive a vehicle inspection report submission (“data (e.g., photos and/or video) about an item (e.g., a vehicle)”, C47, lines 41-44) including imaging information identifying a set of images (“images”,  C56, lines 17-25) of a vehicle (“vehicle 5330”, Fig. 53) from a user device (“mobile device 5310”, Fig. 53)
(“FIGS. 54A-B show a flow chart for a three dimensional image scan process in accordance with certain aspects of the present disclosure. One or more of the steps illustrated in FIGS. 54A-B may be performed by the devices previously described, including, but not limited to, the mobile device 5310, the 3D imaging device 5320, and/or the processing server 5350. In step 5402, an imaging device (e.g., the 3D imaging device 5320) may be used to capture images of the vehicle 5330”, C56, lines 17-25,
“The process of FIG. 46 may start out at step 4601 where a device (e.g., server 101, terminal 141, and/or terminal 151) may receive data (e.g., photos and/or video) about an item (e.g., a vehicle)”, C47, lines 41-44, “In step 5402, an imaging device (e.g., the 3D imaging device 5320) may be used to capture images of the vehicle 5330”, C56, lines 23-25); 
identify, based on the imaging information, a vehicle attribute record (“baseline 3D image”,  C57, lines 8-10) associated with the vehicle
(“In step 5408, the computing device may orient the generated 3D image. For example, the computing device may orient the 3D image relative to a baseline 3D image”, C57, lines 8-10),
wherein the vehicle attribute record includes a set of stored vehicle attributes (“baseline 3D image”, see C57, lines 44-52 citation above, and “a reference point”, see C57, lines 10-13 citation below) relating to a previous condition (“before the vehicle 5330 was damaged”, see C57, lines 44-52 below) of the vehicle, and
wherein the set of stored vehicle attributes includes a stored vehicle attribute associated with a first vehicle wear (“previous damage”, C57, lines 44-52)
(“The baseline 3D image may include a reference point, such as the point in the reference image with (X, Y, Z) coordinates of (0, 0, 0)”, C57, lines 10-13, “The baseline image may comprise a 3D surface image of the vehicle 5330 before the vehicle 5330 was damaged. For example, a 3D surface image of the vehicle 5330 may have been generated when the vehicle 5330 was insured by an insurance company, when it was purchased by the consumer, or at any time prior to the damage. Accordingly, if the vehicle 5330 had prior damage, the computing device may be able to use the baseline image of the vehicle 5330 to distinguish between new and previous damage”, C57, lines 44-52);
obtain, from among a set of vehicle attribute records, the vehicle attribute record associated with the vehicle (this limitation occurs in “step 512”, wherein the “baseline image” is determined,  C56, lines 33-38)
(“In step 5412, the computing device may determine a baseline image of the vehicle. The baseline image may be a 3D image of an undamaged vehicle (e.g., new vehicle) of the same make, model, year, etc. as the vehicle 5330. The computing device may retrieve the image from a database storing baseline images for a plurality of vehicles”, C56, lines 33-38);
determine, based on the set of images and using computer vision processing (“comparison” wherein “the computing device may compare coordinates of points in the baseline image with coordinates of the points in the generated 3D image” and “principal coordinate analysis (PCA) may be used”, C57, line 53 – C58, line 7 w), a set of identified vehicle attributes (“potential damage”, C57, line 53 – C58, line 7) of the vehicle
(“In step 5414, the computing device may compare the 3D image of the vehicle 5330 to the baseline (e.g., undamaged vehicle) image. The comparison may be used to reveal portions of the vehicle that are damaged (prior or new damage). For example, the computing device may compare coordinates of points in the baseline image with coordinates of the points in the generated 3D image of the vehicle to identify potential damage to the vehicle…If the points do not match (such as if the distance between the two points is greater than a threshold), the computing device may determine that damage in that area occurred…In some aspects, principal coordinate analysis (PCA) may be used to determine whether points match or do not match. PCA may be used to determine which three perpendicular axes would be best centered on the widest part of the 3D image (e.g., 3D point cloud)”, C57, line 53 – C58, line 7), 
wherein the set of identified vehicle attributes relates to a present condition (“new damage”,  C57, line 53 – C58, line 7) of the vehicle and includes an identified vehicle attribute (“reveal portions of the vehicle that are damaged”, C57, line 53 – C58, line 7) corresponding to the stored vehicle attribute and associated with a second vehicle wear greater than (“points do not match”, C57, line 53 – C58, line 7) the first vehicle wear;
obtain location information (“a location for the customer”, C47, lines 38-40) associated with the user device 
(“FIG. 46 shows a damage estimation process 4600 in accordance with at least one aspect of the present disclosure”, C47, lines 25-26, “In some aspects of the disclosure, the device implementing the process of FIG. 46 may comprise a multi-touch screen (e.g., a tablet computer) and estimate data may be received from the user via the multi-touch screen…The received data may be associated with generated claim, which may include…a location for the customer”, C47, lines 38-40); 
selectively validate, based on the set of identified vehicle attributes and the set of stored vehicle attributes, the vehicle inspection report submission (wherein the “computing device” repeats the determining step of “step 5412” in “step 5432”, and thus is validating the images)
(“In step 5432, the computing device may determine a baseline image of the vehicle 5330. Step 5432 may be identical or similar to step 5412 previously described…In step 5434, the computing device may determine vehicle abnormalities based on a comparison of the 3D image to the baseline image…As previously explained, the computing device may compare the 3D image of the vehicle to one or more baseline 3D surface images to identify the abnormalities”, C60, lines 5-21);
transmit, based on selectively validating the vehicle inspection report submission, information identifying a result (“the value”, C61, lines 4-6) of selectively validating the vehicle inspection report submission
(“In step 5442, the computing device may optionally send the value of the vehicle and/or the insurance quote to the customer”, C61, lines 4-6); 
selectively update, based on selectively validating the vehicle inspection report submission and based on the set of identified vehicle attributes, the vehicle attribute record to generate an updated vehicle attribute record
(“In step 5446, the computing device may add the 3D image to a database. For example, the computing device may store the 3D image in a database that stores 3D images for vehicles of the same make, model, year, etc. as the vehicle 5330. The 3D image may be used to generate the model image in response to a determination that the 3D image is of a vehicle of the same type (e.g., make, model, year, etc.) as the current model image…In step 5448, the computing device may generate a model (e.g., baseline) image using the 3D image”, C61, lines 27-36); and 
selectively provide the updated vehicle attribute record
(“send in the image for processing by the processing server 5350”, C61, lines 45-46).
Collins does not explicitly teach the method steps comprise:
determining, based on the location information, that the user device was within a threshold proximity of the vehicle when the set of images were captured, 
wherein the determining that the user device was within the threshold proximity of the vehicle when the set of images were captured is based on a communication between the user device and a telematics device of the vehicle at a time associated with when the set of images were captured.
However, Clauss teaches verifying odometer mileage using captured images and optical character recognition, comprising: 
one or more memories (“program memory 202”, Fig. 2); and 
one or more processors (“one or more of a microprocessor (MP) 206”, Fig. 2), communicatively coupled to the one or more memories, wherein the one or more memories store one or more instructions (“image validation routine 258”, Fig. 2) for wireless communication, and when executed by the one or more processors, cause the one or more processors to perform the method of:
determining, based on location information (“location”, C12, line 58 – C13, line 2), that a user device (“mobile computing device 106”, Fig. 1) was within a threshold proximity (“inside of a relevant vehicle (or at least in close proximity to a vehicle), C17, lines 6-8) of a vehicle (“vehicle 111”, Fig. 1) when a set of images in close proximity (“odometer images”, C12, line 58 – C13, line 2) were captured
(“FIG. 2 illustrates a block diagram of an exemplary mobile computing device 200. In one embodiment, mobile computing device 200 is an implementation of mobile computing device 106, as shown in FIG. 1”, C10, lines 43-46, “The location acquisition unit 220 may periodically store, as part of the status data and/or metadata, one or more locations of mobile computing device 200 in any suitable portion of program memory 202 (e.g., data storage 260, external computing device 114.1 and/or external computing device 114.2, etc.). In this way, location acquisition unit 220 may track the location of mobile computing device 200 over time and store these locations as part of the status data and/or metadata, which may be stored with the one or more odometer images or separate from the one or more odometer images. As will be further discussed below, this location data may be used for fraud detection”, C12, line 58 – C13, line 2, 
“Image validation routine 258 may facilitate the detection of a fraudulent odometer reporting in various ways. Again, the status data may include an indication of whether mobile computing device 200 was in communication with a relevant vehicle (e.g., via a BLUETOOTH connection) when the odometer image was captured via image capture device 226. In this way, image validation routine 258 may provide valuable information for determining whether a user was located inside of a relevant vehicle (or at least in close proximity to a vehicle) when the odometer image was captured”, C16, line 65-C17, line 8),
wherein the determining that the user device was within the threshold proximity of the vehicle when the set of images were captured is based on a communication between the user device and a telematics device 
(“in communication with a relevant vehicle (e.g., via a BLUETOOTH connection)”, C17, lines 1-2, Clauss does not explicitly teach a “telematics device”, however, this component is inherent as Clauss teaches “mobile computing device 200 is paired with a vehicle via a BLUETOOTH communication protocol”, C16, lines 44-45 and that “mobile computing device 106 may communicate with vehicle 111 via a BLUETOOTH communication protocol using link 112f”, C5, lines 22-25, thus a device of the “vehicle 111” which uses the “link 112f” to connect to the “device 106” as seen in Fig. 1 is an inherent component, see also C16, line 65-C17, line 8 citation above) of the vehicle at a time (“when the odometer image was captured”, C17, lines 2-3) associated with when the set of images were captured
Both and Collins and Clauss teach devices comprising at least one memory, at least one processor, and instructions housed on said memory to perform a method which analyzes images received from a user device. Collins teaches comparing current and past images of a vehicle to determine damage to a portion of the vehicle within the photos, and Clauss teaches determining a location of the user device associated with the images to determine the location of the user when the images were captured. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Collins with the teachings of Clauss by implementing the retrieval of “status data and/or metadata”, as taught by Clauss (C12, line 58 – C13, line 2), when sending the “data”, as taught by Collins (C47, lines 38-40). The motivation for doing so would be to “facilitate the detection of a fraudulent odometer reporting” as taught by Clauss (C16, lines 65-66, see also C12, line 58 – C13, line 2). This would achieve the predictable result of the “selectively validating” step, as taught by Collins, being further based on the “status data”, as taught by Clauss (C12, line 58 – C13, line 2). 
Collins in view of Clauss do not explicitly teach wherein the selectively validating the vehicle inspection report submission includes using a statistical model to determine that the second vehicle wear is expected to occur to the identified vehicle attribute with at least a threshold of likelihood as predicted by the device.
However, Nakanishi teaches a computer-readable recording medium recording image processing program, an image processing method, and an image processing apparatus, comprising: 
one or more memories (“memory 1802”, Fig. 18); and 
one or more processors (“processor 1801”, Fig. 18), communicatively coupled to the one or more memories, wherein the one or more memories store one or more instructions (“computer-executable code”, see para. 0185 citation below) for wireless communication, and when executed by the one or more processors (“The reading device 1804 accesses a removable storage medium 1805 according to an instruction from the processor 1801”, para. 0095), cause the one or more processors to perform the method of:
selectively validating an inspection report (“instruction for execution of the damage progression”, para. 0066) using a statistical model (the “image processing apparatus 400” predicts the region to which the damaged portion may spread using the technique described in Fig. 5-6 and para. 0044-0048) to determine that a second wear (“damage included in a construction” at a “time T2”, para. 0031, Fig. 2) expected to occur (“in the embodiment described below, the image processing apparatus predicts a region to which the damage is likely to spread”, para. 0042) to an identified attribute (“a construction”, para. 0031, “an image processing apparatus may detect the shape of damage included in a construction”, para. 0033) with at least a threshold of likelihood as predicted by the processor (“the control unit 401 acquires a three-dimensional model of the member forming the construction from the design data that is a design drawing of the construction, and determines a degree of overlap between the member 501 and a damaged portion”, para. 0049, wherein the “degree of overlap” corresponds to Applicant’s “threshold of likelihood”)
(“image data 10a to 10f may be images obtained by capturing the same place at different times. For example, the image data 10a of a certain place at a certain time may be captured, and the related data 11a may be generated from the image data 10a. Several years later, the image data 10b of the same place may be captured, and the related data 11b may be generated from the image data 10b”, para. 0032, “related data 11a to 11f are data corresponding to the image data 10a to 10f, respectively. Related data 11 may be, for example, vector image data indicating the shape of damage included in a construction, such as a crack or a fissure detected from the corresponding image data 10”, para. 0031).
Both and Collins in view of Clauss and Nakanishi teach devices comprising at least one memory, at least one processor, and instructions housed on said memory to perform a method which analyzes images of a damaged object. Collins in view of Clauss teach comparing current images to baseline images to determine damage to a portion of a vehicle within the images, and Nakanishi teaches comparing a current condition of a construction to a previous condition to determine damage is likely to spread. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Collins in view of Clauss with the teachings of Nakanishi by evaluating the damage Collins in view of Clauss to predict its spread, as taught by Nakanishi (see citations of Nakanishi above). The motivation for doing so would be to predict “a range to which damage spreads based on the specified damaged portion”, as taught by Nakanishi (Abstract).

Regarding claims 2, 9, and 16, Collins further teaches wherein selectively validating the vehicle inspection report submission comprises: 
determining that an identified vehicle attribute (“3D image of the vehicle 5330”, see C57, line 53 – C58, line 7 citation in the rejections to claims 1, 8, and 15), associated with an image (“baseline image of the vehicle 5330”, see C57, line 53 – C58, line 7 citation in the rejections to claims 1, 8, and 15) of the set of images, matches the stored vehicle attribute, associated with a previous image of the vehicle
(“If the points in the two images match, the computing device may determine that no damage occurred”, C57, lines 60-62); and  37PATENT Docket No. 20180367 
validating the vehicle inspection report submission based on determining that the identified vehicle attribute matches the stored vehicle attribute (this matching occurs in “step 5432”, see C60, lines 5-21 citation in the rejections to claims 1, 8, and 15, which corresponds to Applicant’s “validating” step as described above in regards to Collins).

Regarding claims 3, 10, and 17, Clauss further teaches wherein selectively validating the vehicle inspection report submission comprises: 
information identifying a proximity (“valuable information for determining whether a user was located inside of a relevant vehicle (or at least in close proximity to a vehicle) when the odometer image was captured”, see C16, line 65-C17, line 8 citation above in the rejection to claims 1, 8, and 15) of the user device to the vehicle which would result in Collins in combination with Clauss validating the vehicle inspection report submission based on said information in the vehicle inspection report submission.

Regarding claims 5, 12, and 19, Collins further teaches wherein selectively validating the vehicle inspection report submission comprises: 
determining that the vehicle inspection report submission is invalid (“unacceptable”, C37, line 60 – C38, line 10)
“In some aspects of the disclosure, the claim estimate may be submitted to, for example, server 101 for processing. The processing may include a review of the submitted claim estimate, such as a review of the information submitted for the claim estimate and the photos and/or videos submitted for the claim estimate…In some embodiments, a review may determine that one or more portions of the submitted claim estimate are unacceptable. For example, a review may determine that one or more submitted photos for the claim estimate are unacceptable, as described above. The photos may be unacceptable based on a determination that they are blurry, they do not capture the damage, they were not taken in accordance with instructions, or any other suitable considerations. In some aspects of the disclosure, server 101 may send one or more messages to the mobile device about the claim estimate”, C37, line 60 – C38, line 10); and 
wherein transmitting the information identifying the result of selectively validating the vehicle inspection report submission comprises: 
transmitting a notification (“one or more messages”, C37, line 60 – C38, line 10) to the user device to indicate that the vehicle inspection report submission is invalid and to request a new vehicle inspection report submission.

Regarding claims 6, 13, and 20, Collins further teaches wherein selectively updating the vehicle attribute record comprises: 
determining an attribute change, associated with the second vehicle wear, based on an attribute change report included in the vehicle inspection report submission (“In step 5444, the computing device may optionally decide whether to use the 3D image to create or update a model image of a vehicle, such as a baseline image. As briefly described above, a baseline image of a vehicle may be generated from a plurality of 3D images of vehicles of the same manufacturer, model, make, year, etc. For example, the baseline image (e.g., an undamaged vehicle) may be generated from a plurality of 3D images of damaged vehicles. This may be beneficial if, for example, an insurance company does not have a 3D baseline image (e.g., a CAD file) of a particular vehicle. If the computing device decides to use the 3D image to create or update the baseline image (step 5444: Y), the computing device may proceed to step 5446”, C61, lines 13-26); and 
modifying the stored vehicle attribute (“update the baseline image (step 5444: Y)”, C61, lines 13-26) based on determining the attribute change.

Claim(s) 4, 7, 11, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 9,824,453 B1) in view of Clauss et al. (US 10,534,968 B1) further in view of Nakanishi et al. (US 2020/0300779 A1), further in view of Franke et al. (US 2017/0148102 A1), hereafter referred to as Franke. 
Regarding claims 4, 11, and 18, Nakanishi further teaches identifying an identifier (“design data information 1300”, Fig. 13) based on receiving imaging information (“image data”, para. 0067)
(“In S1405, the control unit 401 reads out design data of the construction from the design data information 1300”, para. 0071, “In step 1401 (note that, hereinafter, a step is described as “S”, and for example, this step is described as S1401), the control unit 401 reads out image data from the image data information 1200”, para. 0067), but does not explicitly teach wherein the identifier is in an image of a set of images.
Further, Collins in view of Clauss in view of Nakanishi do not explicitly teach:
determining that the vehicle identifier in the image matches a stored vehicle identifier of the set of stored vehicle attributes; and
validating the vehicle inspection report submission based on determining that the vehicle identifier in the image matched the stored identifier.
However, Franke teaches damage assessment and repair based on objective surface data, comprising: 
one or more memories (“computer memory”, para. 0185); and 
one or more processors (“processor”, para. 0185), communicatively coupled to the one or more memories, wherein the one or more memories store one or more instructions (“computer-executable code”, para. 0185) for wireless communication, and when executed by the one or more processors (“Embodiments disclosed herein may include computer program products comprising computer-executable code or computer-usable code that, when executing on one or more computing devices, performs any and/or all of the steps thereof. The code may be stored in a non-transitory fashion in a computer memory, which may be a memory from which the program executes (such as random access memory associated with a processor)”, para. 0185, see also para. 0184 and Fig. 1), cause the one or more processors to perform the method of:
determining that a vehicle identifier (“license plate information”, para. 0124) in an image (“image”, para. 0124), of a set of images (“images”, para. 0022, see also “images 126”, Fig. 1) matches a stored vehicle identifier (“compared to a vehicle identifier for the vehicle”, para. 0025)
(“As shown in step 402, the method 400 may include obtaining a scan of a vehicle. The scan may include a digital surface representation of a panel of the vehicle…one digital surface representation may identify surface deformities such as dents caused by hail damage, while another scan may obtain a three-dimensional scan of an entire vehicle for various purposes such as identifying large-scale damage, identifying a vehicle type (and matching to other vehicle identification information as an integrity check), or locating various panels and other hardware on an exterior of the vehicle….one or more two-dimensional images may be obtained”, para. 0122, “As shown in step 404, the method 400 may include obtaining identifying information for a vehicle…In one aspect, this may include obtaining license plate information, e.g., by capturing an image of a license plate for the vehicle”, para. 0123-0124, 
“The license plate information may be compared to a vehicle identifier for the vehicle”, para. 0125); and
validating a vehicle inspection report (“a digital record for the vehicle”, para. 0124) submission based on determining that the vehicle identifier in the image matched the stored identifier (“The license plate information may also be cross-referenced to a vehicle identification number or the like in order to cross-reference and validate any of the information above…a variety of validation steps might be performed, such as checking an automatically captured license plate against corresponding user-supplied information, or checking the make and model of vehicle associated with the license plate against a vehicle identified in a three-dimensional scan”, para. 0125).
Both Collins in view of Clauss in view of Nakanishi and Franke teach analyzing damage to a vehicle based on image information, and both teach capturing vehicle identifiers in said image information (see “photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.)…” of Collins, C8, lines 27-31). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Collins in view of Clauss in view of Nakanishi and Franke such that the “identification number associated with the damaged vehicle” (C8, lines 27-31) of Collins in view of Clauss in view of Nakanishi is compared to a stored vehicle identification number, as taught by Franke (para. 0125). The motivation for doing so would be to “confirm an identity of the vehicle or an owner of the vehicle”, as taught by Franke (para. 0125). 

Regarding claims 7 and 14, Collins further teaches wherein selectively updating the vehicle attribute record comprises: 
determining an attribute change, associated with the second vehicle wear, based on an attribute change report included in the vehicle inspection report submission or based on a comparison of the identified vehicle attribute to the stored vehicle attribute (“In step 5444, the computing device may optionally decide whether to use the 3D image to create or update a model image of a vehicle, such as a baseline image. As briefly described above, a baseline image of a vehicle may be generated from a plurality of 3D images of vehicles of the same manufacturer, model, make, year, etc. For example, the baseline image (e.g., an undamaged vehicle) may be generated from a plurality of 3D images of damaged vehicles. This may be beneficial if, for example, an insurance company does not have a 3D baseline image (e.g., a CAD file) of a particular vehicle. If the computing device decides to use the 3D image to create or update the baseline image (step 5444: Y), the computing device may proceed to step 5446”, C61, lines 13-26, see also “step 5414” and C57, line 53 – C58, line 7 citation above in the rejection to claims 1, 8 and 15); and 
classify the attribute change into a particular class of attribute changes (“In step 5416, the computing device may determine parts of the vehicle 5330 needing repair and/or replacement. For example, the computing device may determine the part or parts needing repair or replacement based on the location and/or size of the damage”, C58, lines 23-27).
Collins in view of Clauss in view of Nakanishi do not explicitly teach wherein the one or more processors are further to: selectively schedule maintenance for the vehicle based on classifying the attribute change into the particular class of attribute changes.
However, Franke teaches damage assessment and repair based on objective surface data, comprising: 
one or more memories (“computer memory”, para. 0185); and 
one or more processors (“processor 123”, Fig. 1, see also “processor”, para. 0185), communicatively coupled to the one or more memories, wherein the one or more memories store one or more instructions (“computer-executable code”, para. 0185) for wireless communication, and when executed by the one or more processors (“Embodiments disclosed herein may include computer program products comprising computer-executable code or computer-usable code that, when executing on one or more computing devices, performs any and/or all of the steps thereof. The code may be stored in a non-transitory fashion in a computer memory, which may be a memory from which the program executes (such as random access memory associated with a processor)”, para. 0185, see also para. 0184 and Fig. 1), cause the one or more processors to:
selectively schedule maintenance (“repair”, para. 0088) for a vehicle (“vehicle”, para. 0088, Fig. 3) based on classifying an attribute change (“classification of the damage”, para. 0054) into a particular class of attribute changes
(“a server 122 that receives a damage report as described herein, and that is coupled in a communicating relationship with other online resources and platforms related to a repair process, may usefully provide a number of value added services that leverage information, approval processes, and capabilities of other participants in the system 100…the server 122 may be configured to compare a pre-repair scan to a prior scan for a vehicle or other item to identify a potentially duplicative repair (e.g., indicative of insurance fraud)…server 122 may also or instead be configured to schedule the repair approved by the owner using a repair facility approved by an insurer”, para. 0088, 
“analysis facility 108 may generate a report 146. The report 146 may include data concerning damage to the scanned item, e.g., damage on a vehicle in the form of dents, scratches, chips (e.g., stone chips), and other surface damage. The data concerning damage may include information regarding the detection and classification of the damage”, para. 0054, “shown in step 430, the method 400 may include providing interactive access to the damage report, e.g., by the owner, the insurer, one or more repair professionals, and any other interested parties. The damage report may, for example, track approvals and repair scheduling”, para. 0146).
All the components are known in Collins in view of Clauss in view of Nakanishi and in Franke. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the inventions of Collins in view of Clauss in view of Nakanishi and Franke by automatically scheduling maintenance, as taught by Franke (para. 0054, 0146). This would achieve the predictable result of automatically scheduling repair, as taught by Franke, after “step 5416” of Collins (Fig. 54A). KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)
Response to Arguments
Applicant's arguments filed 6/28/2022 in regards to the prior art rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, page 15-16, 
“CLAUSS fails to disclose "determine, based on the location information, that the user device was within a threshold proximity of the vehicle when the set of images were captured, wherein the one or more processors, to determine that the user device was within the threshold proximity of the vehicle when the set of images were captured, are configured to determine that the user device was within the threshold proximity of the vehicle when the set of images were captured based on a communication between the user device and a telematics device of the vehicle at a time associated with when the set of images were captured," as recited in claim 1, as amended…CLAUSS fails to disclose "communication between the user device and a telematics device of the vehicle" in determining whether a mobile computing device was located in proximity to a vehicle when the odometer image was taken. CLAUSS merely discloses evaluating the odometer image (the alleged "set of images") to determine if it was graphically manipulated or determining whether geographic location data of the odometer image matches a geofence associated with an insurer's address stored as part of a policy profile.”
The examiner disagrees with this assertion. Clauss teaches a “Mobile computing device 106 may be configured to…capture an image of odometer 110, to add status data to the image of odometer 110 (which is further discussed below with reference to FIG. 2), to send the image and/or status data to external computing device 114.1 and/or external computing device 114.2, to receive one or more notifications that the odometer mileage has been verified based upon the sent odometer image” (C5, lines 36-46). Clauss further explains an “the status data may include an indication of whether mobile computing device 200 was in communication with a relevant vehicle (e.g., via a BLUETOOTH connection) when the odometer image was captured via image capture device 226. In this way, image validation routine 258 may provide valuable information for determining whether a user was located inside of a relevant vehicle (or at least in close proximity to a vehicle) when the odometer image was captured” (C16, line 67-C17, line 8). Thus, Clauss teaches the limitation, "determine, based on the location information, that the user device was within a threshold proximity of the vehicle when the set of images were captured, wherein the one or more processors, to determine that the user device was within the threshold proximity of the vehicle when the set of images were captured, are configured to determine that the user device was within the threshold proximity of the vehicle when the set of images were captured based on a communication between the user device and a telematics device of the vehicle at a time associated with when the set of images were captured," as recited in amended claim 1. 
Conclusion	






THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666